Citation Nr: 1037121	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include gastritis, dyspepsia, and 
gastroesophegeal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for allergic rhinitis, 
continued a denial of service connection for bilateral wrist 
conditions, continued a denial of service connection for 
headaches, denied service connection for asthma, denied service 
connection for chronic gastritis, denied service connection for 
dyspepsia, denied service connection for GERD, and denied service 
connection for borderline delayed gastric emptying.

On her July 2007 notice of disagreement the Veteran specifically 
disagreed with the rating decision regarding the issues of 
service connection for headaches, service connection for chronic 
gastritis, service connection for dyspepsia, and service 
connection for GERD.  Because the Veteran is claiming service 
connection for several gastrointestinal disorders, some of which 
may be overlapping, the Board finds that the issue would best be 
characterized as shown on the title page.

In a January 2009 statement of the case the RO appeared to 
consider the claim to reopen a claim for service connection for 
headaches on the merits.  Despite the determination reached by 
the RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for headaches, 
and for a chronic gastrointestinal disorder, to include 
gastritis, dyspepsia, and GERD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The June 1994 RO rating decision that denied entitlement to 
service connection for headaches was not appealed and is final.

3.  The evidence received since that June 1994 decision includes 
evidence that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to reopen a 
claim for entitlement to service connection for headaches the 
Board finds that failure to discuss VCAA compliance will result 
in harmless error to the Veteran.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Veteran was first denied service connection for headaches in 
a June 1994 rating decision.  She did not appeal that action and 
it became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2009).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).  In the June 1994 rating decision, 
the Veteran was denied because her headaches were not shown to be 
"prostrating migraine-type headaches."

At the time of the June 1994 rating decision, the evidence of 
record included the Veteran's service treatment records (STRs) 
and an April 1994 VA examination.  A November 1992 report of 
medical history associated with a periodic physical examination 
report noted a complaint of head trauma in July of 1992.  STRs 
also showed complaints of headaches, sinus pain, and diarrhea at 
the time of an upper respiratory viral syndrome in April 1993.  
In August 1993, she reported an upset stomach, diarrhea and 
lightheadedness.  In January 1994, she complained of having had a 
headache for a week, and she was assessed with rhinitis and 
cephalgia.  During the April 1994 VA examination, the Veteran 
stated that her headaches began in 1992 after she was struck on 
the forehead by a heavy window.  She was assessed with chronic 
post-traumatic headaches.

Evidence added to the claims file subsequent to the June 1994 
rating decision included VA treatment notes, statements from the 
Veteran, and an additional VA examination.  VA treatment notes 
show multiple complaints of headaches, which were generally 
diagnosed as tension headaches.  In October 1995, she underwent a 
Persian Gulf Registry examination where she complained of 
headaches which started two years prior.  In November 1995, she 
was assessed with chronic muscle contraction (tension) headaches, 
psychophysiologic nervous system reaction, vasovagal pre-syncope, 
and rule-out depression.  In April 2000, she sought treatment for 
her eyes, believing her frequent headaches might have stemmed 
from eye strain.  She complained of terrible headaches in July 
2003, and noted that she thought her sinuses were aggravating the 
headaches.  In June 2004, she complained of sinus problems that 
included tenderness to the mid-face.  In August 2005, she 
reported being struck in the head in service and having numerous 
headaches; however, she declined medical intervention at that 
time.  

The Veteran was afforded a VA examination in April 2006; she 
stated her headaches started in 2002, and that they manifest all 
over her head.  The examiner noted the headaches began after 
service.  A neurological examination conducted the same day noted 
that she was struck on the head in 1992, and that she reported 
headaches since 1994.  She also noted her headaches worsened in 
2002 around the time she was diagnosed with asthma and sinus 
problems.  She had tenderness to palpation over her maxillary 
sinuses bilaterally.  She was diagnosed with chronic daily 
headaches.  The examiner opined that they were less likely than 
not related to her in-service head trauma, and more likely 
secondary to chronic stress, posttraumatic stress disorder, poor 
sleep, depression, "and may also be related to any underlying 
sinus disease."  The RO requested that a VA physician render an 
opinion as to whether it was likely the Veteran's headaches were 
secondary to her service-connected rhinitis/sinusitis based on 
the 2006 examination.  In January 2009, a VA physician noted that 
it was less likely than not that the Veteran's rhinitis/sinus 
condition is related to her headaches as the headaches described 
were best described as migraines.  He further stated that 
sinusitis as a cause of headaches is a rare event.

This recently submitted evidence is "new" in that it was not 
previously before agency decision makers at the time of the June 
1994 decision, and it is not cumulative or duplicative of 
evidence previously considered.  All evidence submitted is 
presumed credible for the purposes of reopening a claim, and 
while there are contradictory medical nexus opinions in the 
record, for the purposes of reopening the case, the April 2006 VA 
examiner's statement that the Veteran's headaches "may" be 
related to her underlying (and service-connected) sinus disease 
is "material" evidence.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for headaches.  Additionally, the bases for 
the previous 1994 denial was the that the Veteran had not been 
diagnosed with prostrating migraine-type headaches, and the 
January 2009 physician stated it was likely the Veteran's 
headaches were migraines.  As such, the evidence added to the 
claims file after June 1994 is new and material, and the claim to 
reopen a claim for service connection for headaches is warranted. 


ORDER

New and material evidence having been received; the claim for 
service connection for headaches is reopened.


REMAND

Initially, the Board notes that although VCAA notice was provided 
in this case, it was provided in 2005 and therefore did not 
inform the Veteran of the evidence needed to establish a 
disability rating and effective date. Such notice should be 
provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Also, as the Veteran has indicated she believes 
her headaches and gastrointestinal problems are due to her 
service-connected rhinitis, the Veteran should be provided 
secondary service connection notice on remand.

A review of the records reflects that although the Veteran 
entered service in February 1989, STRs associated with the claims 
folder begin in August 1992.  A search for earlier STRs, as well 
as for the Veteran's separation physical examination report 
should be conducted.  

Headaches

Regarding the claim for service connection for headaches, 
reopening the claim does not end the inquiry; the claim must 
still be considered on the merits.  After a review, the Board 
observes that additional development is necessary in this case 
prior to adjudication of the claim for on the merits.

The history of the Veteran's headaches is stated above and will 
not be repeated.  

In April 2006, the Veteran was afforded an additional VA 
examination; the examination was to include Gulf War guidelines.  
There was no indication that the claims file was reviewed in 
conjunction with the examination.  Following examination of the 
Veteran, the impression was chronic daily headaches, and the 
examiner opined that they were less likely than not related to 
the trauma she sustained in service in 1992, but that they were 
more likely secondary to chronic stress, posttraumatic stress 
disorder, poor sleep, and depression, "and may also be related 
to any underlying sinus disease."  

In December 2008, the RO requested that a VA physician (not the 
same physician from the April 2006 examination) comment as to 
whether the Veteran's headaches were significantly related to her 
rhinitis/sinus condition.  The physician submitted a January 2009 
statement that he felt it was less likely than not that the 
Veteran's rhinitis/sinus condition was related to her headaches 
as the headaches described by the Veteran were best described as 
migraine headaches and sinusitis as a cause of headaches is a 
rare event.  As the opinion was one hand-written page consisting 
of three sentences, it is unclear whether the physician reviewed 
the claims folder, or what evidence he relied on in arriving at 
his opinion.  

As it is unclear to what extent any VA examiner has 
comprehensively review the Veteran's claims folder, and as there 
are conflicting VA medical opinions regarding the type of 
headaches the Veteran suffers from and their possible etiology, 
further review of the file and examination of the Veteran is 
required.  The Veteran has raised the possibility that her 
headaches are due to exposure to environmental hazards during 
Gulf war service or that her headaches are caused by or 
aggravated by her service-connected rhinitis/sinusitis.  
Additionally, her service treatment records indicate that she 
sought treatment for headaches in service.  On remand, she should 
be scheduled for an additional VA examination to address the 
various opinions of record as to the type and etiology of the 
Veteran's headaches.  

Gastritis, Dyspepsia, GERD

In her July 2007 NOD, the Veteran stated that she believed her 
chronic gastritis, dyspepsia, and GERD were caused by her 
service-connected rhinitis.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The April 2006 VA examination noted her gastritis began in 2003, 
and began with vomiting frequently after eating, with an EGD done 
showing irritation.  She was diagnosed with gastritis and 
dyspepsia.  A nexus opinion was not requested or provided.  On 
remand, the Veteran should be afforded a VA examination 
addressing her various stomach and digestive conditions, and 
whether any diagnosed condition is related to her service-
connected rhinitis/sinus condition.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman, 
and notice regarding secondary service 
connection.

2.  The RO should make an attempt to secure 
the Veteran's service medical records dated 
beginning in February 1989, through official 
channels.  All attempts to procure these 
records should be documented in the file.  
If the AMC/RO cannot obtain records, a 
notation to that effect should be inserted 
in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  After the above developments have been 
accomplished as best as possible, the 
Veteran is to be afforded a VA 
neurological examination to determine the 
etiology of the claimed headaches.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for a review of the case.  A 
notation to the effect that this record 
review took place must be included in the 
report.  Following review of the claims 
file and an examination of the Veteran, 
the physician should opine as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that the Veteran's current headaches are 
related to service (to include her 1992 
claimed head injury and her in-service 
treatment for headaches).  Additionally, 
the examiner should opine as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that her headaches are caused by or 
aggravated by her service-connected 
rhinitis or whether her headaches may be 
due to any exposure to environmental 
hazards due to Gulf War service.  Opinions 
should be provided based on the results of 
a review of the medical and lay evidence 
of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After the above developments have been 
accomplished as best as possible, the 
Veteran should be afforded a VA 
gastrointestinal examination to determine 
the etiology of the claimed chronic 
gastrointestinal disorder, to include 
gastritis, dyspepsia, and gastroesophegeal 
reflux disorder (GERD).  The claims folder 
should be made available to the physician 
for review before the examination.  
Following review of the claims file and an 
examination of the Veteran, the physician 
should opine as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's current chronic gastritis began 
in service, or is related to her service-
connected rhinitis.  Opinions should be 
provided based on the results of a review 
of the medical and lay evidence of record, 
results of a thorough examination, and 
sound medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


